Exhibit 10.1

Execution Version

€300,000,000

JARDEN CORPORATION

3 3⁄4% SENIOR NOTES DUE 2021

PURCHASE AGREEMENT

July 3, 2014

BARCLAYS BANK PLC

J.P. MORGAN SECURITIES PLC,

As Representatives of the several

  Initial Purchasers named in Schedule I attached hereto,

c/o Barclays Bank PLC

1 Churchill Place

London E14 5HP

United Kingdom

Ladies and Gentlemen:

Jarden Corporation, a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to the several initial purchasers named in Schedule I hereto (the
“Initial Purchasers”), for whom Barclays Bank PLC and J.P. Morgan Securities plc
are acting as representatives (in such capacity, the “Representatives”),
€300,000,000 in aggregate principal amount of its 3 3⁄4% Senior Notes due 2021
(the “Notes”). The Notes will be guaranteed (collectively, the “Guarantees”) by
the subsidiaries listed in Schedule II hereto (the “Guarantors”). As used
herein, the term “Notes” shall include the Guarantees, unless the context
otherwise requires. The Notes will (i) have terms and provisions that are
summarized in the Pricing Disclosure Package (as defined below) and Offering
Memorandum (as defined below), and (ii) are to be issued pursuant to an
Indenture (the “Indenture”) to be entered into among the Company, the
Guarantors, Wells Fargo Bank, National Association, as trustee (the “Trustee”),
and Société Générale, as paying agent, transfer agent and registrar. This
Agreement is to confirm the agreement concerning the purchase of the Notes from
the Company by the Initial Purchasers.

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company and the Guarantors have
prepared a preliminary offering memorandum, dated July 1, 2014 (the “Preliminary
Offering Memorandum”), a pricing term sheet substantially in the form attached
hereto as Schedule III (the “Pricing Term Sheet”) setting forth the terms of the
Notes omitted from the Preliminary Offering Memorandum, and a final offering
memorandum, dated July 3, 2014 (the “Offering Memorandum”), setting forth
information regarding the Company, the Guarantors, the Notes and the Guarantees.
The Preliminary Offering Memorandum, as supplemented and amended as of the
Applicable Time (as defined



--------------------------------------------------------------------------------

below), together with the Pricing Term Sheet and any of the documents listed on
Schedule IV(A) hereto are collectively referred to as the “Pricing Disclosure
Package.” The Company and the Guarantors hereby confirm that they have
authorized the use of the Pricing Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Notes by the Initial
Purchasers. “Applicable Time” means 9:15 a.m. (New York City time) on the date
of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K, and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports.” For the avoidance of doubt, Exchange Act Reports
shall not include any Current Reports on Form 8-K (or portions thereof) that are
“furnished” to but not “filed” with the Commission.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers.”

2. Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors, jointly and severally, represent,
warrant and agree as follows:

(a) When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities of the Company or
the Guarantors that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a United States
automated inter-dealer quotation system.



--------------------------------------------------------------------------------

(b) Assuming the accuracy of your representations and warranties in
Section 3(c), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, the Guarantors,
any of their respective affiliates or any of their respective representatives
(other than you, as to whom the Company and the Guarantors make no
representation) in connection with the offer and sale of the Notes.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or any of their
respective representatives (other than you, as to whom the Company and the
Guarantors make no representation) with respect to Notes sold outside the United
States to Non-U.S. Persons, and the Company, any affiliate of the Company and
any person acting on its or their behalf (other than you, as to whom the Company
and the Guarantors make no representation) has complied with and will implement
the “offering restrictions” required by Rule 902 under the Securities Act.

(e) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum, each as of (x) its respective date (or in the case
of the Pricing Disclosure Package, as of the Applicable Time) and (y) the
Closing Date, contains all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act.

(f) Neither the Company, any Guarantor nor any other person acting on behalf of
the Company or any Guarantor has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

(g) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum have been prepared by the Company and the Guarantors for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing or suspending the use of the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, or any order
asserting that the transactions contemplated by this Agreement are subject to
the registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.

(h) The Offering Memorandum will not, as of its date or as of the Closing Date,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company through the Representatives by or on behalf of any Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).



--------------------------------------------------------------------------------

(i) The Pricing Disclosure Package did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company through the Representatives by or
on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representatives; any such Free
Writing Offering Document the use of which has been previously consented to by
the Initial Purchasers is listed on Schedule IV.

(k) Each Free Writing Offering Document listed in Schedule IV(B) hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package (or Free Writing Offering Document listed in
Schedule IV(B) hereto) in reliance upon and in conformity with written
information furnished to the Company through the Representatives by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

(l) The Exchange Act Reports, when they were or are filed with the Commission,
conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(m) The Company and each of its Significant Subsidiaries (as defined below) have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority (corporate or
otherwise) necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, financial condition, results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the performance by the Company and the Guarantors of their obligations under
this



--------------------------------------------------------------------------------

Agreement, the Indenture, the Notes and the Guarantees, as applicable (a
“Material Adverse Effect”). Other than the subsidiaries listed on Schedule V
hereto (the “Significant Subsidiaries,” and each a “Significant Subsidiary”),
the Company does not have any “significant subsidiary,” as that term is defined
in Rule 1-02(w) of Regulation S-X under the Securities Act.

(n) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package and the Offering Memorandum under the heading
“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Pricing Disclosure Package and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Pricing Disclosure Package and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each Significant Subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
nominal or qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
for such security interest or other lien, charge or voting/transfer restrictions
that would not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

(o) The Company and each Guarantor has all requisite corporate or limited
liability company power and authority, as applicable, to execute, deliver and
perform its obligations under the Indenture. The Indenture has been duly and
validly authorized by the Company and the Guarantors, and upon its execution and
delivery and, assuming due authorization, execution and delivery by the Trustee,
will constitute the valid and binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law). No qualification of the Indenture under the
Trust Indenture Act of 1939 (the “Trust Indenture Act”) is required in
connection with the offer and sale of the Notes contemplated hereby or in
connection with the Exempt Resales. The Indenture will conform to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(p) The Company has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. The Notes have been
duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued



--------------------------------------------------------------------------------

and delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

(q) Each Guarantor has all requisite corporate or limited liability company
power and authority, as applicable, to execute, issue and perform its
obligations under the Guarantees. The Guarantees have been duly and validly
authorized by the Guarantors and when the Indenture is duly executed and
delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Guarantees will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

(r) The Company and each Guarantor has all requisite corporate power to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by the Company and each
of the Guarantors.

(s) The issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by the Company and the Guarantors of the Notes, the Guarantees,
the Indenture and this Agreement, the application of the proceeds from the sale
of the Notes as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum and the consummation of the
transactions contemplated hereby and thereby, will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
Significant Subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Significant Subsidiaries is a party, or by which the Company or any of its
Significant Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Significant Subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its Significant Subsidiaries
or (iii) result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, reasonably be likely to have a Material Adverse Effect.

(t) No material consent, approval, authorization, order, license, registration
or qualification of or with any court or arbitrator or governmental or
regulatory authority is required for the issue and sale of the Notes and the
Guarantees, the execution, delivery and performance



--------------------------------------------------------------------------------

by the Company and the Guarantors of the Notes, the Guarantees, the Indenture
and this Agreement, the application of the proceeds from the sale of the Notes
as described under “Use of Proceeds” in each of the Pricing Disclosure Package
and the Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby, except for such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Notes by the Initial Purchasers, each of which has been
obtained and is in full force and effect.

(u) The historical financial statements (including the related notes and
supporting schedules) of the Company and its consolidated subsidiaries included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum present fairly in all material respects the financial condition,
results of operations and cash flows of the Company and its consolidated
subsidiaries, at the dates and for the periods indicated, and have been prepared
in conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as otherwise stated therein and, in the case of unaudited financial statements,
subject to year-end adjustments; and the other financial information included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum has been derived from the accounting records of the Company and its
consolidated subsidiaries and presents fairly in all material respects the
information shown thereby.

(v) PricewaterhouseCoopers LLP (“PwC”), who have audited certain financial
statements of the Company, whose report appears in the Pricing Disclosure
Package and the Offering Memorandum or is incorporated by reference therein and
who have delivered the initial letter referred to in Section 7(c) hereof, are
independent registered public accountants with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board during the periods covered by the financial statements on which
they reported contained or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum.

(w) The Company and its Significant Subsidiaries maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply in all material respects with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to the Company’s assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. Except as disclosed in the Pricing Disclosure Package and the
Offering Memorandum, there are no material weaknesses in the Company’s internal
controls.



--------------------------------------------------------------------------------

(x) The Company and its Significant Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed to ensure that information required to be disclosed by the
Company in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its Significant Subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(y) The Company’s auditors and the audit committee of the Board of Directors of
the Company have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which have materially adversely affected or are reasonably likely to
materially adversely affect the Company’s ability to record, process, summarize
and report financial information; and (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting. Since the date of the most
recent balance sheet of the Company and its consolidated subsidiaries reviewed
or audited by PwC and the audit committee of the board of directors of the
Company, there have been no significant changes in internal controls or in other
factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(z) There is and has been no failure on the part of the Company or, to the
knowledge of the Company, any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

(aa) Since the date of the most recent audited financial statements of the
Company included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum, (i) there has not been any (A) material change in
the capital stock (other than the issuance of shares of common stock upon
exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Pricing Disclosure Package and the Offering Memorandum), (B) material change
in short-term debt or (C) material change in long-term debt of the Company or
any of its subsidiaries, or any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Company on any class of capital
stock, or any material adverse change in or affecting the business, properties,
executive officers of the Company, financial condition, results of operations or
prospects of the Company and its subsidiaries taken as a whole; (ii) neither the
Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business that is
material to the Company and its subsidiaries taken as a whole and that is either
from fire, explosion, flood or



--------------------------------------------------------------------------------

other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Pricing Disclosure Package and the Offering Memorandum.

(bb) The Company and its Significant Subsidiaries have good and marketable title
in fee simple (in the case of real property) to, or have valid and marketable
rights to lease or otherwise use, all items of real and personal property and
assets that are material to the respective businesses of the Company and its
Significant Subsidiaries, in each case free and clear of all liens,
encumbrances, and defects except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
Significant Subsidiaries or (ii) could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(cc) The Company and its Significant Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Pricing Disclosure Package and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in the Pricing Disclosure Package and the Offering Memorandum, neither
the Company nor any of its Significant Subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization except where such revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

(dd) The Company and its Significant Subsidiaries own, possess valid license(s),
or have other rights to use, all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
as currently conducted, except where the failure to own or possess such rights
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. The Company and its Significant Subsidiaries have not
received any written notice of any claim of infringement, misappropriation or
conflict with any such rights of others in connection with its patents, patent
rights, licenses, inventions, trademarks, service marks, trade names, copyrights
and know-how, which could reasonably be expected to result in a Material Adverse
Effect.

(ee) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
Significant Subsidiaries is or may be a party or to which any property of the
Company or any of its Significant Subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect or could, in the aggregate, reasonably be expected to have a material
adverse effect on the performance by the Company and the Guarantors of this
Agreement, the Indenture, the Notes, the Guarantees or



--------------------------------------------------------------------------------

the consummation of any of the transactions contemplated hereby. To the
knowledge of the Company, no such investigations, actions, suits or proceedings
are threatened or contemplated by any governmental or regulatory authority or
threatened by others.

(ff) There are no contracts or other documents that would be required to be
described in a registration statement filed under the Securities Act or filed as
exhibits to a registration statement of the Company pursuant to Item 601(10) of
Regulation S-K that have not been described in the Pricing Disclosure Package
and the Offering Memorandum. The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.

(gg) The Company and its Significant Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its Significant
Subsidiaries and their respective businesses; and neither the Company nor any of
its Significant Subsidiaries has (i) received notice from any insurer or agent
of such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) to the
Company’s knowledge, any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business, except in the case of each of (i) and (ii) above, for any
such matter, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(hh) No relationship, direct or indirect, that would be required to be described
in a registration statement of the Company pursuant to Item 404 of Regulation
S-K, exists between or among the Company or any Guarantor and their respective
subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any Guarantor and their respective
subsidiaries, on the other hand, that has not been described in the Pricing
Disclosure Package and the Offering Memorandum.

(ii) No labor disturbance by or dispute with employees of the Company or any of
its Significant Subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened, and the Company has no actual knowledge of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect.

(jj) Neither the Company nor any of its Significant Subsidiaries is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and, to the knowledge of the Company, no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Significant Subsidiaries is a
party or by which the Company or any of its Significant Subsidiaries is bound or
to which any of the property or assets of the Company or any of its Significant
Subsidiaries is subject; or (iii) in violation of any



--------------------------------------------------------------------------------

law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

(kk) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (i) the Company and its Significant Subsidiaries (a) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions, judgments, decrees, orders and the
common law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (collectively, “Environmental Laws”), (b) have received
and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received written notice of
any actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law, (ii) there are no costs or liabilities associated with Environmental Laws
of or relating to the Company or its subsidiaries, (iii) there are no
proceedings that are pending, or that are known to be contemplated, against the
Company or any of its Significant Subsidiaries under any Environmental Laws in
which a governmental entity is also a party and (iv) the Company and its
Significant Subsidiaries are not aware of any facts or issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws, including the Release or threat of Release of Hazardous
Materials, except in the case of each of (i), (ii), (iii) and (iv) above, for
any such matter, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There has been no storage,
generation, transportation, use, handling, treatment, Release or threat of
Release of Hazardous Materials by, relating to or caused by the Company or any
of its Significant Subsidiaries (or, to the knowledge of the Company and its
subsidiaries, any other entity (including any predecessor) for whose acts or
omissions the Company or any of its subsidiaries is or could reasonably be
expected to be liable) at, on, under or from any property or facility now or
previously owned, operated or leased by the Company or any of its Significant
Subsidiaries, or at, on, under or from any other property or facility, in
violation of any Environmental Laws or in a manner or amount or to a location
that could reasonably be expected to result in any liability under any
Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Hazardous Materials” means any material, chemical, substance,
waste, pollutant, contaminant, compound, mixture, or constituent thereof, in any
form or amount, including petroleum (including crude oil or any fraction
thereof) and petroleum products, natural gas liquids, asbestos and asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated or which can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.



--------------------------------------------------------------------------------

(ll) The Company and each of its Significant Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed (taking into account valid extensions) and have paid all taxes due and
payable (whether or not shown on such tax returns) and all assessments received
by any of them, except where they are contesting the validity of any such tax in
good faith and adequate provision (in accordance with GAAP) has been made
therefor in the financial statements of the Company and its Significant
Subsidiaries except where failure to file such tax returns or pay such taxes or
such assessments could not reasonably be expected to result in a Material
Adverse Effect; and except as otherwise disclosed in the Pricing Disclosure
Package and the Offering Memorandum, there is no tax deficiency that has been
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets, except in any case in which such tax deficiency
would not have a Material Adverse Effect.

(mm) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 and 430 of the Code or Section 302 and 303 of
ERISA, the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA, as applicable, has been satisfied (without taking into account any waiver
thereof or extension of any amortization period) and is reasonably expected to
be satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or could reasonably
be expected to result, in material liability to the Company or its subsidiaries;
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(a)(3) of
ERISA); and (vii) there is no pending audit or, to the knowledge of the Company,
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that could reasonably be
expected to result in material liability to the Company or its subsidiaries.
None of the following events has occurred or is reasonably likely to occur:
(x) a material increase in the aggregate amount of contributions required to be
made to all Plans by the Company or its Significant Subsidiaries in the current
fiscal year of the



--------------------------------------------------------------------------------

Company and its Significant Subsidiaries compared to the amount of such
contributions made in the Company and its subsidiaries’ most recently completed
fiscal year; or (y) a material increase in the Company and its subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) compared to the amount of such
obligations in the Company and its subsidiaries’ most recently completed fiscal
year.

(nn) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no Significant Subsidiary of the Company is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company or any other
Significant Subsidiary, from making any other distribution on such Significant
Subsidiary’s capital stock to the Company or any Significant Subsidiary of the
Company, from repaying to the Company any loans or advances to such Significant
Subsidiary from the Company or from transferring any of such Significant
Subsidiary’s properties or assets to the Company or any other Significant
Subsidiary of the Company except in each case for such restrictions that are not
reasonably likely to have a material adverse effect on the performance by the
Company of its obligations under this Agreement, the Indenture and the Notes.

(oo) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Pricing Disclosure Package and the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.

(pp) Neither the Company, the Guarantors nor any of their respective
subsidiaries is, and after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Memorandum will be,
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

(qq) Immediately after the consummation of the issuance of the Notes, the
Company and the Guarantors (when taken together, the “Consolidated Entity”),
will be Solvent. The term “Solvent” means, with respect to a particular date,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of the Consolidated Entity are not less than the total
amount required to pay the probable liabilities of the of the Consolidated
Entity on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (ii) the Consolidated Entity
is able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business, (iii) assuming the sale of the Notes as contemplated
by this Agreement, the Pricing Disclosure Package and the Offering Memorandum,
the Consolidated Entity is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature, (iv) the Consolidated Entity is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged, and (v) neither the Company nor any
Guarantor is a defendant in any civil action that would result in a judgment
that the Company or such Guarantor is or would become unable to satisfy. In
computing the amount of such contingent liabilities at



--------------------------------------------------------------------------------

any time, it is intended that such liabilities will be computed at the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

(rr) The statements set forth in each of the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Notes and the Guarantees and
under the captions “Description of Other Indebtedness,” “Certain United States
Federal Income Tax Considerations” and “Plan of Distribution,” insofar as they
purport to summarize the provisions of the laws and documents referred to
therein, are accurate summaries in all material respects.

(ss) Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company, any Significant
Subsidiary and any person granting such person the right to require the Company
or any of its Significant Subsidiaries to file a registration statement under
the Securities Act with respect to any securities of the Company or any
Significant Subsidiary owned or to be owned by such person or in any securities
being registered pursuant to any other registration statement filed by the
Company or any Significant Subsidiary under the Securities Act.

(tt) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
could give rise to a valid claim against any of them or the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

(uu) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

(vv) The Company and its affiliates have not taken, directly or indirectly, any
action designed to or that has constituted or that could reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

(ww) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(xx) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the



--------------------------------------------------------------------------------

money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

(yy) None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any penalties or enforcement
action for violations of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not, directly or indirectly, use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

Any certificate signed by any officer of the Company or the Guarantors and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or such Guarantor, jointly and severally, as to matters
covered thereby, to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company and the Guarantors, jointly and severally, hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchasers contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchasers and, upon the
basis of the representations, warranties and agreements of the Company and the
Guarantors herein contained and subject to all the terms and conditions set
forth herein, each Initial Purchaser agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 98.500% of the principal
amount thereof, the principal amount of Notes set forth opposite the name of
such Initial Purchaser in Schedule I hereto. The Company and the Guarantors
shall not be obligated to deliver any of the securities to be delivered
hereunder except upon payment for all of the securities to be purchased as
provided herein.

(b) Each of the Initial Purchasers, severally and not jointly hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure Package
and the Offering Memorandum. Each of the Initial Purchasers, severally and not
jointly, hereby represents and warrants to, and agrees with, the Company, on the
basis of the representations, warranties and agreements of the Company and the
Guarantors, that such Initial Purchaser: (i) is a QIB with such knowledge and
experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Notes; (ii) is purchasing
the Notes pursuant to a private sale exempt from registration under the
Securities Act; (iii) in connection with the Exempt Resales, will solicit offers
to buy the Notes only from, and will offer to sell the Notes only to, the
Eligible Purchasers in accordance with this Agreement and on the terms



--------------------------------------------------------------------------------

contemplated by the Pricing Disclosure Package and the Offering Memorandum; =
and (iv) will not offer or sell the Notes, nor has it offered or sold the Notes
by, or otherwise engaged in, any form of general solicitation or general
advertising (within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising), in connection with the offering of the
Notes.

(c) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule IV hereto, (iii) the Free Writing Offering Documents listed on Schedule
IV hereto, (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Notes and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

(d) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Company and its counsel deem necessary).

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(a)
and 7(b) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties, covenants and agreements, and the Initial Purchasers hereby consent
to such reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Kane
Kessler, P.C., 1350 Avenue of the Americas, New York, New York 10019, at 10:00
A.M., New York City time, on July 14, 2014 (the “Closing Date”). The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Company.

The Notes to be purchased by each Initial Purchaser hereunder will be
represented by one or more global securities in book-entry form which will be
deposited by or on behalf of the Company with a common depository for Euroclear
Bank SA/NV (“Euroclear”) and Clearstream Banking S.A. (“Clearstream”). The Notes
will be delivered to the Initial Purchasers, against payment by or on behalf of
the Initial Purchasers of the purchase price therefor by wire transfer in
immediately available funds, by causing Euroclear or Clearstream to credit the
Notes



--------------------------------------------------------------------------------

to the account of the Initial Purchasers at Euroclear or Clearstream. Any
transfer taxes payable in connection with the sale of the Notes shall be duly
paid by the Company. The Notes to be delivered to the Initial Purchasers shall
be made available to the Initial Purchasers in New York City for inspection and
packaging not later than 10:00 A.M., New York City time, on the business day
next preceding the Closing Date.

5. Agreements of the Company and the Guarantors. The Company and the Guarantors,
jointly and severally, agree with each of the Initial Purchasers as follows:

(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Memorandum,
such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.

(b) The Company and the Guarantors will prepare the Offering Memorandum in a
form approved by the Initial Purchasers and, until the completion of the
distribution of the Notes, will not make any amendment or supplement to the
Pricing Disclosure Package or to the Offering Memorandum of which the Initial
Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised; provided, that this clause shall not
apply to any filing by the Company of any Annual Report on Form 10-K, Quarterly
Report on Form 10-Q or Current Report on Form 8-K with respect to matters
unrelated to the Notes and the offering or conversion thereof; provided further,
however, that the Company shall advise the Initial Purchasers in advance of the
filing of any such Annual Report, Quarterly Report or Current Report.

(c) The Company and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Offering Memorandum in accordance with the securities
or Blue Sky laws of the jurisdictions in which the Notes are offered by the
Initial Purchasers and by all dealers to whom Notes may be sold, in connection
with the offering and sale of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or any of the Guarantors or
in the opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Memorandum in order to comply with any law, the Company and the Guarantors will
forthwith prepare an appropriate supplement or amendment thereto, and will
promptly furnish to the Initial Purchasers and dealers a reasonable number of
copies thereof.

(e) None of the Company nor any Guarantor will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representatives, which
consent shall not be unreasonably withheld or delayed. If at any time following
issuance of a Free Writing Offering Document any



--------------------------------------------------------------------------------

event occurred or occurs as a result of which such Free Writing Offering
Document conflicts with the information in the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum or, when taken
together with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, includes an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, as promptly as practicable after becoming aware
thereof, the Company will give notice thereof to the Initial Purchasers through
the Representatives and, if requested by the Representatives, will prepare and
furnish without charge to each Initial Purchaser a Free Writing Offering
Document or other document which will correct such conflict, statement or
omission.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify the Notes for offering and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchasers may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Notes; provided that in connection therewith
the Company shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction, or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 90th day after
the date of the Offering Memorandum, the Company and the Guarantors agree not
to, directly or indirectly, (i) offer for sale, sell, pledge or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at any time in the
future of) any debt securities of the Company substantially similar to the Notes
or securities convertible into or exchangeable for such debt securities of the
Company or sell or grant options, rights or warrants with respect to such debt
securities of the Company or securities convertible into or exchangeable for
such debt securities of the Company, (ii) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such debt securities of the
Company, whether any such transaction described in clause (i) or (ii) above is
to be settled by delivery of debt securities of the Company or other securities,
in cash or otherwise, (iii) file or cause to be filed a registration statement,
including any amendments, with respect to the registration of debt securities of
the Company substantially similar to the Notes or securities convertible,
exercisable or exchangeable into debt securities of the Company, or
(iv) publicly announce an offering of any debt securities of the Company
substantially similar to the Notes or securities convertible or exchangeable
into such debt securities, in each case without the prior written consent of
Barclays Bank PLC and J.P. Morgan Securities plc, on behalf of the Initial
Purchasers.

(h) For so long as any of the Notes are outstanding, and unless otherwise
available on the Commission’s Electronic Data Gathering and Retrieval System,
the Company and the Guarantors will, furnish at their expense to the Initial
Purchasers, and, upon request, to the holders of the Notes and prospective
purchasers of the Notes the information required by Rule 144A(d)(4) under the
Securities Act (if any).



--------------------------------------------------------------------------------

(i) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”

(j) The Company, the Guarantors and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

(k) The Company and the Guarantors will use their commercially reasonable
efforts to permit the Notes to be eligible for clearance and settlement through
the facilities of Euroclear and Clearstream, as applicable, and to maintain such
eligibility for so long as the Notes remain outstanding.

(l) The Company and the Guarantors will not, and will not permit any of their
respective affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Notes that have been acquired by any of them, except for Notes
purchased by the Company, the Guarantors or any of their respective affiliates
and resold in a transaction registered under the Securities Act.

(m) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes.

(n) In connection with any offer or sale of the Notes, the Company and the
Guarantors will not engage, and will cause their respective affiliates and any
person acting on their behalf (other than, in any case, the Initial Purchasers
and any of their affiliates, as to whom the Company and the Guarantors make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S
under the Securities Act, and to comply with the offering restrictions
requirement of Regulation S of the Securities Act.

(o) The Company and the Guarantors agree to comply in all material respects with
all agreements set forth in the representation letter of the Company and the
Guarantors to Euroclear and Clearstream relating to the approval of the Notes by
Euroclear and Clearstream for “book entry” transfer.

(p) The Company and the Guarantors will use their commercially reasonable
efforts to do and perform all things required or necessary to be done and
performed under this Agreement by it prior to the Closing Date, and to satisfy
all conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Notes.



--------------------------------------------------------------------------------

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantors,
jointly and severally, agree, to pay, without duplication, all expenses, costs,
fees and taxes incident to and in connection with: (a) the preparation,
printing, filing and distribution of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum (including, without
limitation, financial statements and exhibits) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s and the Guarantors’ accountants and counsel); (b) the preparation,
printing (including, without limitation, word processing and duplication costs)
and delivery of this Agreement, the Indenture, all Blue Sky memoranda and all
other agreements, memoranda, correspondence and other documents printed and
delivered in connection therewith and with the Exempt Resales (including
reasonable and documented fees of such counsel plus reasonable and documented
disbursements incurred in connection with the preparation, printing and delivery
of such Blue Sky memoranda); (c) the issuance, delivery and sale by the Company
of the Notes and the Guarantees by the Guarantors, the Initial resale thereof by
the Initial Purchasers, and any taxes payable in connection therewith; (d) the
qualification of the Notes for offer and sale under the securities or Blue Sky
laws of the several states, the provinces of Canada and any other foreign
jurisdictions as the Initial Purchasers may designate (including, without
limitation, the reasonable and documented fees and disbursements of the Initial
Purchasers’ counsel relating to such registration or qualification); (e) all the
reasonable and documented fees and expenses of the Initial Purchasers’ Canadian
counsel incurred in connection with the preparation of a Canadian offering
memorandum or “wrap”; (f) the furnishing of such copies of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum,
and all amendments and supplements thereto, as may be reasonably requested for
use in connection with the Exempt Resales; (g) the preparation of certificates
for the Notes (including, without limitation, printing and engraving thereof);
(h) the approval of the Notes by Euroclear and Clearstream for “book-entry”
transfer (including reasonable and documented fees and expenses of counsel for
the Initial Purchasers); (i) the rating of the Notes; (j) the obligations of the
Trustee, any agent of the Trustee and the counsel for the Trustee in connection
with the Indenture, the Notes and the Guarantees; (k) the performance by the
Company and the Guarantors of their other obligations under this Agreement;
(l) all expenses incurred by the Company and the Initial Purchasers in
connection with any in-person or telephonic “road show” presentation to
potential investors; and (m) all the reasonable and documented fees and expenses
of Initial Purchasers’ counsel in connection with the offering of the Notes.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
and the Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:

(a) (i) Kane Kessler, P.C., counsel for the Company, shall have furnished to the
Initial Purchasers, at the request of the Company, their written opinion and
10b-5 Statement, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Initial Purchasers, to the
effect set forth in Exhibit A hereto, (ii) John Capps, Esq., counsel for the
Company, shall have furnished to the Initial Purchasers, at the request of the
Company, his written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in



--------------------------------------------------------------------------------

form and substance reasonably satisfactory to the Representatives, to the effect
set forth in Exhibit B and (iii) Greenberg Traurig, P.A., Florida and
Massachusetts counsel for the Company, Belin Lamson McCormick Zumbach Flynn,
Iowa counsel for the Company, Garvey Schubert Barer, Washington counsel for the
Company and Ice Miller LLP, Indiana counsel for the Company or such other
Florida, Massachusetts, Iowa, Washington and/or Indiana counsel for the Company
reasonably acceptable to the Representatives shall each have furnished to the
Initial Purchasers, at the request of the Company, their written opinion, dated
the Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, substantially to the effect set
forth in Exhibit C hereto.

(b) The Initial Purchasers shall have received from Latham & Watkins LLP,
counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.

(c) At the time of execution of this Agreement, the Initial Purchasers shall
have received from PwC a letter, in form and substance reasonably satisfactory
to the Initial Purchasers, addressed to the Initial Purchasers and dated the
date hereof (i) confirming that they are independent public accountants with
respect to the Company and its subsidiaries within the meaning of the Securities
Act and the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission and (ii) stating, as of the date hereof
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and (iii) covering such other matters as are ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.

(d) With respect to the letter of PwC referred to in the preceding paragraph and
delivered to the Initial Purchasers concurrently with the execution of this
Agreement (the “initial letter”), the Initial Purchasers shall have received
from PwC a “bring-down letter”, addressed to the Initial Purchasers and dated
the Closing Date (i) confirming that they are independent public accountants
with respect to the Company and its subsidiaries within the meaning of the
Securities Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Offering
Memorandum, as of a date not more than three days prior to the date of the
Closing Date), the conclusions and findings of such firm with respect to the
financial information and other matters covered by the initial letter, and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.



--------------------------------------------------------------------------------

(e) No event or condition of a type described in Section 2(aa) hereof shall have
occurred or shall exist, which event or condition is not described in the
Pricing Disclosure Package (excluding any amendment or supplement thereto) and
the Offering Memorandum (excluding any amendment or supplement thereto) and the
effect of which in the judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes on the
terms and in the manner contemplated by this Agreement, the Pricing Disclosure
Package and the Offering Memorandum.

(f) The Company shall have furnished or caused to be furnished to the Initial
Purchasers dated as of the Closing Date a certificate of the Chief Executive
Officer of the Company, the Chief Financial Officer of the Company or another
officer of the Company reasonably satisfactory to the Initial Purchasers, on
behalf of the Company and each Guarantor, as to such matters as the
Representatives may reasonably request, including, without limitation, a
statement that:

(i) The representations, warranties and agreements of the Company and each
Guarantor in Section 2 are true and correct on and as of the Closing Date, the
Company and each Guarantor has complied in all material respects with all its
agreements contained herein and the Company and each Guarantor has satisfied all
the conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date; and

(ii) Such person has examined the Pricing Disclosure Package and the Offering
Memorandum and that (A) the Pricing Disclosure Package, as of the Applicable
Time, and the Offering Memorandum, as of its date and as of the Closing Date,
did not and do not contain any untrue statement of a material fact and did not
and do not omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package or the
Offering Memorandum in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 8(e), and (B) since the date of the Pricing Disclosure
Package and the Offering Memorandum, no event has occurred which should have
been set forth in a supplement or amendment to the Pricing Disclosure Package
and the Offering Memorandum.

(g) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) no downgrading shall have occurred in the rating accorded the debt
securities or preferred stock of, or guaranteed by, the Company or any of its
Significant Subsidiaries that are rated by a “nationally recognized statistical
rating organization,” as that term is used by the Commission in Section 15E
under the Exchange Act or (ii) such organization shall have publicly announced
that it has under surveillance or review, with possible negative implications,
its rating of any of the debt securities or preferred stock of, or guaranteed
by, the Company or any of its Significant Subsidiaries.



--------------------------------------------------------------------------------

(h) The Notes shall be eligible for clearance and settlement through Euroclear
and Clearstream.

(i) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.

(j) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) (A) trading in securities generally on the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or the London Stock Exchange or (B) trading in any securities of the Company on
any exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a general
moratorium on commercial banking activities shall have been declared by the
United Kingdom, Germany or United States federal or state authorities, (iii) the
United Kingdom, Germany or the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United Kingdom, Germany or the United States, or there shall have been a
declaration of a national emergency or war by the United Kingdom, Germany or the
United States or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United
Kingdom, Germany or the United States or elsewhere shall be such), as to make
it, in the judgment of the Representatives, impracticable or inadvisable to
proceed with the offering, sale or delivery of the Notes being delivered on the
Closing Date on the terms and in the manner contemplated in the Offering
Memorandum or that, in the judgment of the Representatives, could materially and
adversely affect the financial markets or the markets for the Notes and other
debt securities.

(k) On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Company and each Guarantor, hereby agree, jointly and severally, to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof (including, but not limited
to, any loss, claim, damage, liability or action relating to purchases and sales
of Notes), to which that Initial Purchaser, affiliate, director, officer,
employee or controlling person may



--------------------------------------------------------------------------------

become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto, (B) in any Blue Sky application or other document prepared
or executed by the Company or any Guarantor (or based upon any written
information furnished by the Company or any Guarantor) specifically for the
purpose of qualifying any or all of the Notes under the securities laws of any
state or other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”), or (C) in any materials or
information provided to investors by, or with the approval of, the Company or
any Guarantor in connection with the marketing of the offering of the Notes
(“Marketing Materials”), including any road show or investor presentations made
to investors by the Company (whether in person or electronically) or (ii) the
omission or alleged omission to state in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and shall reimburse each Initial Purchaser and
each such affiliate, director, officer, employee or controlling person promptly
upon demand for any reasonable and documented legal or other expenses reasonably
incurred by that Initial Purchaser, affiliate, director, officer, employee or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company and the Guarantors
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Preliminary Offering Memorandum, the Pricing Disclosure Package or Offering
Memorandum, or in any such amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, in reliance upon and in conformity
with written information concerning such Initial Purchaser furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Company or the Guarantors may otherwise have
to any Initial Purchaser or to any affiliate, director, officer, employee or
controlling person of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in any Free Writing Offering Document, Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or in any amendment or supplement thereto, (B) in any Blue Sky Application, or
(C) in any Marketing Materials, or (ii) the omission or alleged omission to
state



--------------------------------------------------------------------------------

in any Free Writing Offering Document, Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing Materials
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and shall
reimburse the Company and any such director, officer, employee or controlling
person promptly upon demand for any reasonable and documented legal or other
expenses reasonably incurred by the Company and any such director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company through the Representatives by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company, any Guarantor or any such director,
officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under paragraphs (a) or (b) above. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Section 8, if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded, based on the
advice of counsel, that there may be legal defenses available to them that are
different from or in addition to those available to the indemnifying party; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the indemnified parties or their respective directors, officers,
employees or controlling persons, on the one hand, and the indemnifying party,
on the other hand, and representation of both sets of parties by the same
counsel would present a conflict due



--------------------------------------------------------------------------------

to actual or potential differing interests between them, and in any such event
the fees and expenses of one such separate counsel (in addition to any local
counsel) shall be paid by the indemnifying party. No indemnifying party shall
(x) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld), settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
from the offering of the Notes, or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement as set forth on the cover page of the Offering Memorandum.
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, the
Guarantors, or the Initial Purchasers, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. For purposes of the preceding two sentences, the net
proceeds deemed to be received by the Company shall be deemed to be also for the
benefit of the Guarantors, and information supplied by the Company shall also be
deemed to have been supplied by the Guarantors. The Company, the Guarantors and
the Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account



--------------------------------------------------------------------------------

the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any reasonable and
documented legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the total
initial purchaser discounts and commissions received by such Initial Purchaser
with respect to the offering of the Notes exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth under the sub-heading “Stabilization
and Short Positions” of the section entitled “Plan of Distribution” in the
Pricing Disclosure Package and the Offering Memorandum constitute the only
information concerning such Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers specifically for inclusion in
the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum or in any amendment or supplement thereto or in any Blue Sky
Application or in any Marketing Materials.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults in its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date for up to seven full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule I hereto that, pursuant to this Section 9, purchases
Notes that a defaulting Initial Purchaser agreed but failed to purchase.



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company or the Guarantors, except
that the Company and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Sections 6 and 11 and except that the
provisions of Section 8 shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(e), (g) or (j) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or
(b) the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall reimburse
the Initial Purchasers for all reasonable out-of-pocket expenses (including the
reasonable and documented fees and disbursements of counsel for the Initial
Purchasers) incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Notes, and upon demand the Company and the
Guarantors shall pay the full amount thereof to the Initial Purchasers. If this
Agreement is terminated pursuant to Section 9 by reason of the default of one or
more Initial Purchasers, the Company and the Guarantors shall not be obligated
to reimburse any defaulting Initial Purchaser on account of those expenses.



--------------------------------------------------------------------------------

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchaser, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to (i) Barclays Bank
PLC, 5 The North Colonnade, Canary Wharf, London E14 4BB, United Kingdom;
Attention: Debt Syndicate; Attention General Counsel; Fax: +44 (0) 207 773 4894
and (ii) J.P. Morgan Securities plc, 383 Madison Avenue, New York, NY 10179,
Attention: David Dwyer, with a copy to Latham & Watkins LLP, 885 Third Ave., New
York, New York 10022, Attention: Kirk Davenport, Esq. and Ian Schuman, Esq.;

(b) if to the Company or any Guarantor, shall be delivered or sent by mail,
telex, overnight courier or facsimile transmission to Jarden Corporation, 1800
North Military Trail, Boca Raton, FL 33431, Attention: General Counsel
(Fax: 561-912-4612), with a copy to Kane Kessler, P.C., 1350 Avenue of the
Americas, New York, New York 10019, Attention: Robert L. Lawrence and Mitchell
D. Hollander;

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, facsimile or
electronic transmission to such Initial Purchaser at its address set forth in
its acceptance telex to Barclays Bank PLC, which address will be supplied to any
other party hereto by Barclays Bank PLC upon request. Any such statements,
requests, notices or agreements shall take effect at the time of receipt
thereof. The Company shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Barclays Bank PLC.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of the Company and
the Guarantors contained in this Agreement shall also be deemed to be for the
benefit of affiliates, directors, officers and employees of the Initial
Purchasers and each person or persons, if any, controlling any Initial Purchaser
within the meaning of Section 15 of the Securities Act. Nothing in this
Agreement is intended or shall be construed to give any person, other than the
persons referred to in this Section 13, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.



--------------------------------------------------------------------------------

16. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The Company, each of the
Guarantors and each of the Initial Purchasers agree that any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waives any objection that such
party may now or hereafter have to the laying of venue of any such proceeding,
and irrevocably submits to the exclusive jurisdiction of such courts in any
suit, action or proceeding.

17. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company and the Guarantors acknowledge and agree that
in connection with this offering, or any other services the Initial Purchasers
may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisors, expert
or otherwise, to the Company or the Guarantors, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company and the Guarantors shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company and the Guarantors; and (e) the Company and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate. The Company and the Guarantors hereby waives any claims that the
Company and the Guarantors may have against the Initial Purchasers with respect
to any breach of fiduciary duty in connection with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between the Company, the
Guarantors and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

Very truly yours, JARDEN CORPORATION By  

/s/ John E. Capps

  Name: John E. Capps   Title: Executive Vice President –  
          Administration, General Counsel and             Secretary

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

  ALLTRISTA PLASTICS LLC   AMERICAN HOUSEHOLD, INC.   AUSTRALIAN COLEMAN, INC.  
BICYCLE HOLDING, INC.   BRK BRANDS, INC.   CC OUTLET, INC.   COLEMAN
INTERNATIONAL HOLDINGS, LLC   COLEMAN WORLDWIDE CORPORATION   ENVIROCOOLER, LLC
  FIRST ALERT, INC.   HEARTHMARK, LLC   HOLMES MOTOR CORPORATION   JARDEN
ACQUISITION I, LLC   JARDEN ZINC PRODUCTS, LLC   JT SPORTS LLC   K-2 CORPORATION
  KANSAS ACQUISITION CORP.   L.A. SERVICES, INC.   LASER ACQUISITION CORP.  
LEHIGH CONSUMER PRODUCTS LLC   LIFOAM HOLDINGS, LLC   LIFOAM INDUSTRIES, LLC  
LIFOAM PACKAGING SOLUTIONS, LLC   LOEW-CORNELL, LLC   MARKER VOLKL USA, INC.  
MARMOT MOUNTAIN, LLC   MIKEN SPORTS, LLC   NIPPON COLEMAN, INC.   OUTDOOR SPORTS
GEAR, INC.   OUTDOOR TECHNOLOGIES CORPORATION   PENN FISHING TACKLE MFG. CO.  
PURE FISHING, INC.   QMC BUYER CORP.   QUICKIE HOLDINGS, INC.   QUICKIE
MANUFACTURING CORPORATION   QUOIN, LLC   RAWLINGS SPORTING GOODS COMPANY, INC.  
SEA STRIKER, LLC   SHAKESPEARE COMPANY, LLC   SHAKESPEARE CONDUCTIVE FIBERS, LLC
  SI II, INC.   SITCA CORPORATION   SUNBEAM AMERICAS HOLDINGS, LLC   SUNBEAM
PRODUCTS, INC.   THE COLEMAN COMPANY, INC.   THE UNITED STATES PLAYING CARD
COMPANY   THE YANKEE CANDLE COMPANY, INC.   USPC HOLDING, INC.   YANKEE CANDLE
INVESTMENTS LLC   each, as a Guarantor By  

/s/ John E. Capps

 

Name: John E. Capps

Title: Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted, as of the date first written above:

BARCLAYS BANK PLC

J.P. MORGAN SECURITIES PLC

Acting on behalf of themselves and as the

Representatives of the several Initial Purchasers

BARCLAYS BANK PLC

 

By  

/s/ Regina Tarone

  Name: Regina Tarone   Title: Managing Director J.P. MORGAN SECURITIES PLC By  

/s/ Nigel Walder

  Name: Nigel Walder   Title: Managing Director

[Signature Page to Purchase Agreement]